DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks filed on 01/25/2022 are acknowledged and have been fully considered.  Claims 1-10 and 12-17 are pending.  Claims 6, 10 and 17 are amended. Claim 11 was previously cancelled. Claims 12-15 remain withdrawn as being directed to a non-elected invention. Claims 1-10 and 16-17 are now under consideration.
The objections to claims 6, 10 and 17 are withdrawn in light of the amendment filed on 01/25/2022. The grammatical errors and the format of the abbreviations have been corrected.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112 (b) (Maintained)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6 and 7 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "fast disintegrating" in claims 6 and 7 is a relative term which renders the claim indefinite.  The term "fast disintegrating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not define rate at which the micro-tablet should disintegrate such that it qualifies as a “fast disintegrating” micro-tablet and the metes and bounds of the claims are indefinite.
Appropriate clarification is needed.

Response to Arguments
Applicant's arguments filed 01/25/2022 with regards to the rejections of claims 6 and 7 under 35 USC 112(b) have been fully considered but they are not persuasive. Applicants argue the term “fast disintegrating” is established and well known to one of ordinary skill in the pharmaceutical field. Applicants state a review article published prior to the filing of the present application illustrates quite clearly the one of ordinary skill in the art would have understood a fast disintegrating tablet is one that dissolves or disintegrates in the oral cavity upon contact with saliva, resulting in a solution or a suspension of the administered medicine that can be swallowed (see page 6 of the remarks filed 01/25/2022).
These arguments are not persuasive because the term "fast disintegrating" is not defined, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not define rate at which the micro-tablet should disintegrate such that it qualifies as a “fast disintegrating” micro-tablet and the metes and bounds of the claims are indefinite. It is noted that applicants states a review article has been submitted to illustrate that one of ordinary skill would readily understand the term “fast disintegrating”, however the review article has not been submitted. Further, applicant’s statement that a fast disintegrating tablet is understood to be one that dissolves or disintegrates in the oral cavity upon contact with saliva, resulting in a solution or a suspension of the administered medicine that can be swallowed, does not qualify as a definition. This definition is only in the context of an orally administered tablet, however the instant claims do not limit the claimed composition to be an orally administered tablet. The rejections of claims 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are maintained.

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Moest (US 2012/0213857; Pub. Aug. 23, 2012; PTO-892 dated 04/30/2021; Of Record) in view of Unger (US 2011/0008423; Pub. Jan. 13, 2011; PTO-892 dated 04/30/2021; Of Record) as evidenced by Hussan et al., (A review on recent advances of enteric coating, IOSR Journal of Pharmacy, Vol. 2, Issue 6, Dec. 2012; Of Record) and Sassene et al., (Toward the Establishment of Standardized In Vitro Tests for Lipid-Based Formulations, Part 6: Effects of Varying Pancreatin and Calcium Levels, The AAPS Journal, Vol. 16, No. 6, November 2014; Of Record).
Regarding claim 1, Moest teaches pharmaceutical compositions comprising a pancreatin core and one or more coating layers (see Moest claims 1 and 2, Fig. 2,3) and the use of its pancreatin pellets for the treatment of digestive disorders including pancreatic insufficiency, pancreatitis, cystic fibrosis, type I and II diabetes (see [0072]).  Moest teaches the coating comprises pancreatin (see claim 4).  Moest teaches pancreatin is mixture of digestive enzymes essentially consisting of lipases, amylases and proteases.  Moest teaches the starting material for pancreatin is pig’s pancreas (see [0003]).  The instant specification also teaches pancreatin is obtained from porcine pancreas (see page 2 para 3 of instant specification).  Therefore, Moest is teaching its core to comprise porcine lipases.  
Moest does not teach the coating to comprise a lipase which is different from the lipases present in the pancreatin core.  
Unger teaches pharmaceutical compositions comprising granules containing microbial lipases for the treatment of pancreatic insufficiency, pancreatitis, cystic fibrosis, type I and II diabetes (see abstract, [0607]).  Unger teaches the granules contain multiple coating layers wherein the coating layers comprise two or more recombinantly purified microbial lipases (see [0026],[0620]) and teaches the individual dosing of the different enzymes can be controlled based on the needs of a particular patient ([0609]).  Unger teaches the different coating layers with a different enzyme in each coating layer allows the dosage to be adapted based on the patient.  For example, if a patient requires administration of high amounts of lipase activity, the amount of lipase in the coatings/granules can be changed ([0605],[0609]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Moest by substituting one or more coating layers comprising microbial lipases, as taught by Unger, for the coating comprising porcine pancreatin.  One of ordinary skill would be motivated to substitute one known lipase to treat pancreatic insufficiency for another lipase to obtain predictable results.  There would have been a reasonable expectation of success because both Moest and Unger teach lipase compositions to treat diseases such as pancreatic insufficiency, pancreatitis, cystic fibrosis, type I and II diabetes.  Since, Moest teaches the core to comprise pancreatin and Unger teaches the lipases in the coatings to be purified microbial lipases, the composition of Moest in view of Unger would comprise a microbial lipase in the coating and a porcine lipase in the core.  As a result, the lipase in the coating is different from the lipase in the pancreatin core as recited in claim 1. 
 Regarding claim 3, Unger teaches the lipases in the coating are recombinantly produced microbial lipases [0021]-[0022] derived from bacteria [0042].  
Regarding claim 5, Moest teaches the pellet consists of a core with a pancreatin not coated with an enteric coating ([0051]).  An enteric coating is resistant to gastric juices of the stomach (reads on gastric juice-resistant coating, for evidence see Hussan et al., abstract).
Regarding claim 6, Moest teaches its composition to be pancreatin pellets; in particular, micropellets ([0025]).
Regarding claim 10, Unger teaches the microbial lipase has a specific activity of 1,000,000 U/g and teaches lipase activity is synonymous with lipolytic activity ([0037]). Unger does not teach the activity in tributyrin units/g (TBU/g); however, 1 lipase activity unit is equivalent to 1.66 TBU (as evidenced by Sassene et al., pg. 1345 col. 2 last para).  Unger teaches the dosage of the lipase can be adjusted based on the patient needs.  Therefore, finding the optimum working concentration of the lipase in the coating through routine experimentation of prior art conditions would be obvious to one of ordinary skill in the art.  See MPEP 2145 II A.
The combination of Moest and Unger renders claims 1, 3, 5-6 and 10 obvious.

Claims 2, 4, 7-9 and 16-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Moest (US 2012/0213857; Pub. Aug. 23, 2012; PTO-892 dated 04/30/2021; Of Record) in view of Unger (US 2011/0008423; Pub. Jan. 13, 2011; PTO-892 dated 04/30/2021; Of Record) as evidenced by Hussan et al., (A review on recent advances of enteric coating, IOSR Journal of Pharmacy, Vol. 2, Issue 6, Dec. 2012; Of Record) and Sassene et al., (Toward the Establishment of Standardized In Vitro Tests for Lipid-Based Formulations, Part 6: Effects of Varying Pancreatin and Calcium Levels, The AAPS Journal, Vol. 16, No. 6, November 2014; Of Record), as applied to claims 1, 3, 5-6 and 10 above, and further in view of Ramsch (US 2016/0287679; Pub. Oct. 6, 2016; Of Record).
Regarding claims 2 and 4, Unger teaches the microbial lipase to be a bacterial lipase isolated from Burkholderia species (see [0042]).  Moest and Unger do not specifically teach the bacterial lipase to be burlulipase.
Ramsch teaches pharmaceutical preparations for treatment of pancreatic insufficiency comprising bacterial lipase enzymes from Burkholderia plantarii (see abstract, claim 14).  The instant specification discloses microbial lipase from Burkholderia plantarii is called burlulipase (see page 4 para. 2 lines 4-6).  Therefore, Ramsch is teaching pharmaceutical preparations comprising burlulipase for treatment of pancreatic insufficiency.
It would have been obvious to one of ordinary skill in the art to modify the compositions of Moest in view of Unger and substitute the microbial lipase in the coating with burlulipase as taught by Ramsch.  One of ordinary skill in the art would be motivated to substitute the microbial lipase with burlulipase because Moest, Unger and Ramsch all teach lipase compositions to treat pancreatic insufficiency.  One of ordinary skill would be motivated to substitute one known lipase to treat pancreatic insufficiency for another.  There would have been a reasonable expectation of success because Unger teaches its microbial lipases in the coating can be isolated from Burkholderia species, and Ramsch teaches burlulipase is isolated from Burkholderia plantarii.
Regarding claim 2, the instant specification discloses bacterial lipases are more acid-stable (see page 6 last two lines of instant specification) and teaches burlulipase comprises lipolytic activity which is stable against the simulated effect of gastric acid (see page 10 last 3 lines for first para of instant specification).  Since Moest in view of Unger and Ramsch teach burlulipase in coating layer, the same lipase in the coating as in instant claims, the composition of Moest in view of Unger and Ramsch would meet the limitations “wherein the activity of the at least one lipase of the coating is stable against the in vitro simulated effect of gastric acid”.
Regarding claim 7, Ramsch teaches the pancreatin is usually administered in micro-tablet (see [0005]).  Moest teaches the pancreatin core does not comprise an enteric coating (a gastric resistant coating) ([0051]).  Ramsch teaches lipases without coatings is active in the stomach environment (see [0010]).  It would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the micropellet pancreatin core without an enteric coating of Moest in view of Unger to formulate the pancreatin core in the form of micro-tablets as taught by Ramsch. One of ordinary skill in the art would be motivated to do so because it is an alternative form of formulating pancreatin and the artisan is substituting one known formulation for another to obtain predictable results.  An enteric coating protects the active pharmaceutical ingredients from the acidic environment of the stomach and provides delayed release (for evidence see para. 2 under section II Enteric Coating on page 6 of Hussan et al.). Therefore, the micro-tablet formulation as taught by Moest in view of Unger and Ramsch would be fast disintegrating in the stomach environment because it lacks the enteric coating. 
Regarding claims 8-9, Unger teaches the coating layer comprises binding agents such as hydroxypropylmethylcellulose ([0030]).  As explained above, Moest in view of Unger and Ramsch teach the microbial lipase in the coating to be burlulipase.
Regarding claim 16, Moest teaches its pancreatin pellets are not coated with an enteric coating ([0051]).  An enteric coating is resistant to gastric juices of the stomach (reads on gastric juice-resistant coating, for evidence see Hussan et al., abstract).
Regarding claim 17, Unger teaches the microbial lipase has a specific activity of 1,000,000 U/g and teaches lipase activity is synonymous with lipolytic activity ([0037]). Unger does not teach the activity in tributyrin units/g (TBU/g).  However, 1 lipase activity unit is equivalent to 1.66 TBU (see Sassene et al., pg. 1345 col. 2 last para).  Unger teaches the dosage of the lipase can be adjusted based on the patient needs. Therefore,
The combination of Moest, Unger and Ramsch renders claims 2, 4, 7-9 and 16-17 obvious.
Response to Arguments
Applicant's arguments filed 01/25/2022 with regards to the teachings of Moest, Unger and Ramsch as they pertain to the rejections of the claims under 35 USC 103 have been fully considered but they are not persuasive. Applicants argue that Moest teaches pancreatin pellets to consist exclusively of pancreatin in order to avoid compromising effects of additional ingredients (citing [0016] and [0034] of Moest). Applicants argue that Moest teaches the pancreatin core can comprise an enteric coating which is an inert protective layer which does not contain active ingredients. Therefore, applicants argue Moest teaches away from combining pancreatin with another active ingredient (see paragraph bridging pages 8-9 of remarks filed 01/25/2022). Applicants further argue that Unger teaches the core particles are pharmaceutically inert particles (non-pareil seeds) which are coated with the microbial lipase. Applicants argue that Unger teaches the microbial lipases as a replacement for pancreatin and therefore Unger teaches away from combining the microbial lipase coating with the pancreatin core of Moest (see last two paras on page 9 – first para on page 10 of remarks filed 01/25/2022). Applicants further argue that Unger teaches the lipase, protease and amylase are not comprised in the same granules, but the individual enzymes are prepared in separate granules to allow for proper dosing (see paras. 2-3 on page 10 of remarks filed 01/25/2022). Applicants argue that based on the teachings of Moest and Unger one of ordinary skill in the art would not have been motivated to combine pancreatin with a bacterial lipase (including specifically burlulipase) in the same product and one would arrive at the instant invention only with impermissible hindsight reasoning (see pages 11-12 of remarks filed 01/25/2022).
These arguments are not persuasive because Moest does not teach away from combining a core containing pancreatin with another active ingredient as argued by applicants. As discussed above, Moest teaches pharmaceutical compositions comprising a pancreatin core and one or more coating layers (see Moest claims 1 and 2, Fig. 2,3) and the use of its pancreatin pellets for the treatment of digestive disorders including pancreatic insufficiency, pancreatitis, cystic fibrosis, type I and II diabetes (see [0072]).  Moest teaches the coating can comprise pancreatin (see claim 4).  Moest teaches pancreatin is mixture of digestive enzymes essentially consisting of lipases, amylases and proteases. Therefore, Moest teaches the coating layers can comprise active enzymes such as lipases, amylases and proteases, but does not explicitly teach at least one lipase to be different from the lipase present in the pancreatin core. 
Unger teaches pharmaceutical compositions comprising granules containing microbial lipases for the treatment of pancreatic insufficiency, pancreatitis, cystic fibrosis, type I and II diabetes (see abstract, [0607]).  Unger teaches the granules contain multiple coating layers wherein the coating layers comprise two or more recombinantly purified microbial lipases (see [0026],[0620]) and teaches the individual dosing of the different enzymes can be controlled based on the needs of a particular patient ([0609]).  Unger teaches the different coating with different enzyme in each coating layer allows the dosage to be adapted based on the patient.  For example, if a patient requires administration of high amounts of lipase activity, the amount of lipase in the coatings/granules can be changed ([0605],[0609]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Moest by substituting one or more coating layers comprising microbial lipases, as taught by Unger, for the coating comprising porcine pancreatin.  One of ordinary skill would be motivated to substitute one known lipase to treat pancreatic insufficiency for another lipase to obtain predictable results.  There would have been a reasonable expectation of success because both Moest and Unger teach lipase compositions to treat diseases such as pancreatic insufficiency, pancreatitis, cystic fibrosis, type I and II diabetes.  Since Moest teaches the core to comprise pancreatin and Unger teaches the lipases in the coatings to be purified microbial lipases, the composition of Moest in view of Unger would comprise a microbial lipase in the coating and a porcine lipase in the core.  As a result, the lipase in the coating is different from the lipase in the pancreatin core as recited in claim 1. 
Regarding the argument that Unger teaches the core to comprise pharmaceutically inactive carriers (such as non-pareil seeds), it is noted that applicants argue against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). There is no teaching in Unger that microbial lipases cannot be applied as a coating to a pancreatin core.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejections of claims 1, 3, 5-6 and 10 under 35 U.S.C. 103 as being unpatentable over Moest in view of Unger and rejections of claims 2, 4, 7-9 and 16-17 under 35 U.S.C. 103 as being unpatentable over Moest in view of Unger and Ramsch are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657